EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Atty. of Record, Shweta Chandra (Registry # 61379) 1 SEP 2022. 

The application has been amended as follows: 
Claims 2 and 4 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is found in SCHAFFER (WO2012145601A2; Publ. 26 OCT 2012). SCHAFFER teaches AAV virions with altered capsid protein, where the AAV virions comprise an insertion of from about 5 amino acids to about 11 amino acids in an insertion site in the capsid protein GH loop or loop IV, relative to a corresponding parental AAV capsid protein, and where the variant capsid protein, when present in an AAV virion, confers increased infectivity of a retinal cell compared to the infectivity of the retinal cell by an AAV virion comprising the corresponding parental AAV capsid protein (Abstract and [0073]) and further comprise a heterologous nucleic acid encoding a heterologous gene product ([00106], [0159]; claims 1-2). SCHAFFER teaches formulae IV (provided below; [0094]-[0096],[0125]-[0127], and claims 1-2 and 24):  
     Y1Y2X1X2X3X4X5X6X7Y3Y4 where:				
Y1, if present: A L G S T  
Y2, if present: A L G S T  
X1: L N R A S K or is a positively charged or uncharged amino acid (proline, P)
X2: G E A V T D or is a negatively charged or an uncharged amino acid 
X3: E T G D P or is a negatively charged or uncharged amino acid (serine, S)
X4: T I G K D Q 
X5: T S V A  or is a polar, an alcohol (an amino acid having a free hydroxyl group), or a hydrophobic amino acid
X6: R V K P T D or is a positively charged or uncharged amino acid
X7: P G F N R or is a positively charged or uncharged amino acid (serine, S)
Y3, if present: A L G S T  
Y4, if present: A L G S T  

As indicated by highlighting and bold text above, the instant peptide of SEQ ID NO: 53 LAPDSTTRSA is a species of the genus disclosed by Formula IV of SCHAFFER. 
In regard to the genus of peptide inserts disclosed by SCHAFFER, Applicant’s arguments filed on 19 AUG 2022 were fully considered and found persuasive for the following reasons. SCHAFFER Formula IV encompasses at least 167,961,600 different peptides. Y1=6 possibilities (5 amino acid possibilities, and also include absence of amino acid); Y2=6 possibilities (5 amino acid possibilities, and also include absence of amino acid); X1=6 possibilities; X2=6 possibilities; X3=5 possibilities; X4=6 possibilities; X5=4 possibilities; X6=6 possibilities; X7=5 possibilities; Y3=6 possibilities (5 amino acid possibilities, and also include absence of amino acid); Y 4=6 possibilities (5 amino acid possibilities, and also include absence of amino acid). Schaffer does not disclose that the peptides encompassed by Formula IV are preferred over the peptides encompassed by Formula I, IIa, IIb, or III also taught by SCHAFFER. Thus, the genus of peptides disclosed in Schaffer includes peptides of Formula I, IIa, IIb, III, and IV (or approximately 385 million possible peptides).
To arrive at the instant SEQ ID NO: 53 based on the generically disclosed Formula I, IIa, IIb, III, and IV in Schaffer, one would need to pick specific substitutions to arrive at one of 385 million possible peptides. In other words, Schaffer discloses a genus encompassing over 385 million compounds. Even if the disclosure of Schaffer was limited to Formula IV, a person of ordinary skill in the art cannot "at once envisage" the claimed species based on the 167 million peptides encompassed by Formula IV.
Thus, Formula IV does not clearly anticipate the species of LAPDSTTRSA of the instant claims (1, 30, and 33). 
Claims 1, 30, and 33 are allowable. 



Rejoinder
Claims 5, 7, 20, and 26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 29 NOV 2021, is hereby withdrawn and claims 5, 7, 20, and 26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
In regard to the further claim limitations SCHAFFER teaches that the insertion site is between (within) amino acids 570-611 of AAV2 in the GH loop, or loop IV, of the AAV2 capsid protein or the corresponding position in the capsid protein of another AA V serotype [00107] and that the variant capsid protein confers increased infectivity of a retinal cell compared to the infectivity of the retinal cell by an AAV virion comprising the corresponding parental AAV capsid protein [00106]. SCHAFFER teaches that the insertion site is between (within) amino acids 587 and 588 of AAV2, or the corresponding positions of the capsid subunit of another AAV serotype ([0075], [00108] and claim 22).
SCHAFFER teaches nucleic acids comprising sequences encoding AAV variant capsid proteins comprising GH-loop heterologous peptides [0179]-[0180], [0201] and claims 21–22 and 27. SCHAFFER also teaches isolated genetically modified host cell(s) comprising the nucleic acids ([00179], [0201]-[0204] and claim 23); AAV capsid serotypes (1-10) (for example, [0027] and Fig. 6); pharmaceutical compositions comprising the AAVs ([00172-00173], claim 11); and methods for delivering a gene product to a retinal cell and treatment of ocular diseases by administration of the modified AAVs comprising heterologous genes (for example, [00174-00178], claims 17 and 20).
SCHAFFER teaches The rAAV virion of claim 1, wherein gene product is an endonuclease, an RNAi, an aptamer, or a polypeptide, that is neuroprotective and/or enhances function of a retinal cell (see, for example, [00159-00163], [00168-00170] and claims 8–10 and 13–15), including for example rhodopsin [00163].

Conclusion
Claims 1, 30, and 33 require the positively recited structure of an AAV capsid peptide insertion comprising the amino acid sequence of SEQ ID NO: 53, LAPDSTTRSA, this peptide is not specifically disclosed, anticipated, or otherwise rendered obvious by the prior art. Dependent claims 5–9, 19–20, 26, and 32 are also allowable as they require the positively recited limitations of independent claim 1.
Claims 1, 5–9, 19–20, 26, 30, and 32–33  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P EDT/EST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                       

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633